EXHIBIT 10.1

 

RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR COMPANY EMPLOYEES
UNDER XOOM CORPORATION
2012 STOCK OPTION AND INCENTIVE PLAN

Name of Grantee:  ___

Target Number of Restricted Stock Units:  _______________ 

Grant Date:  , 2015

Performance Period:  January 1, 2015 to December 31, 2015

Vesting Commencement Date:  _______________

Pursuant to the Xoom Corporation 2012 Stock Option and Incentive Plan as amended
through the date hereof (the “Plan”), Xoom Corporation (the “Company”) hereby
grants the Grantee named above the Target Number of Restricted Stock Units
specified above  (the “Target Award”) , subject to the terms and conditions of
the Plan and this Agreement.  Each Restricted Stock Unit shall relate to one
share of common stock, par value $0.0001 per share, of the Company, subject to
adjustments pursuant to Section 3 of the Plan (the “Stock”).

Restrictions on Transfer of Award.  This Award (as defined in Paragraph 2 below)
may not be sold, transferred, pledged, assigned or otherwise encumbered or
disposed of by the Grantee, and any shares of Stock issuable with respect to the
Award may not be sold, transferred, pledged, assigned or otherwise encumbered or
disposed of until (i) the Restricted Stock Units have vested as provided in
Paragraph 3 of this Agreement and (ii) shares of Stock have been issued to the
Grantee in accordance with the terms of the Plan and this Agreement.

Target Award.  The total number of Restricted Stock Units that may be credited
to the Grantee (if any) (the “Award”) shall be determined by the Company’s
performance for the Performance Period specified above, as set forth in Section
3 below.  The actual number of Restricted Stock Units that may be credited to
the Participant could be up to 170% of the Target Award and could also be lower
than the Target Award and could be zero.  Only the actual number of Restricted
Stock Units credited to the Grantee (which could be higher, lower or equal to
the Target Award) shall be eligible to become vested as set forth in Section 3
below.

Performance Requirement; Eligibility for Vesting. 

In the event of a Sale Event, this Award shall be subject to Section 3(c) of the
Plan.  In addition and notwithstanding anything in the Agreement to the
contrary, if the Company is subject to a Sale Event prior to the last day of the
Performance Period, then the Grantee shall be credited, as of the date of the
Sale Event with the number of Restricted Stock Units equal to the Target Award,
and such Award shall become eligible to vest in accordance with, and subject to
the conditions set forth in Paragraph 3(b) below.

Vesting Schedule

Incremental Percentage of Credited Restricted Stock Units Vested

Vesting Date

(33%)

First anniversary of the Vesting Commencement Date (or such later date on which
the Administrator makes the determination required in Paragraph 3(a))

(33%)

Second anniversary of the Vesting Commencement Date

(34%)

Third anniversary of the Vesting Commencement Date

 

The Administrator may at any time accelerate the vesting schedule specified in
this Paragraph 3.

Termination of Employment.  If the Grantee’s employment with the Company or a
Subsidiary terminates for any reason (including death or disability) prior to
the satisfaction of the vesting conditions set forth in Paragraph 3 above, any
Restricted Stock Units that have not vested as of such date shall automatically,
and without notice, terminate and be forfeited, and neither the Grantee nor any
of his or her successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such unvested Restricted
Stock Units.





--------------------------------------------------------------------------------

 

Notwithstanding anything in the Agreement to the contrary, if the Company is
subject to a Sale Event before the Grantee’s employment terminates, and if
within twelve 12 months following the Sale Event, the Grantee’s employment is
involuntarily terminated by the Company without Cause,  or the Grantee resigns
from the Company for Good Reason, then in each case, the Grantee shall be
entitled to accelerated vesting of 100% of the Restricted Stock Units credited
to him or her and subject to the Award which remain unvested as of the date of
such termination or resignation.   

For purposes of this Agreement, “Cause” shall have the meaning as such term is
defined in the Grantee’s Executive Agreement with the Company, dated [ __ ].

For purposes of this Agreement, “Good Reason” shall have the meaning as such
term is defined in the Grantee’s Executive Agreement with the Company, dated [
__ ].

Issuance of Shares of Stock.  As soon as practicable following each Vesting Date
(but in no event later than two and one-half months after the end of the year in
which the Vesting Date occurs), the Company shall issue to the Grantee the
number of shares of Stock equal to the number of Restricted Stock Units that
have vested pursuant to Paragraph 3 of this Agreement on such date and, once
such Stock is issued, the Grantee shall thereafter have all the rights of a
stockholder of the Company with respect to such shares.

Incorporation of Plan.  Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan.  Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.

Tax Withholding.  The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal or state income tax
purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event.  In this regard, the Grantee
authorizes the Company, in its discretion, to satisfy any tax withholding
obligations by one or a combination of the following:

(a)payment by the Grantee to the Company; or

(b)withholding from the Grantee’s wages or other cash compensation paid to him
or her by the Company; or

(c)withholding from proceeds of the sale of shares of Stock acquired upon
vesting and settlement of the Restricted Stock Units, either through a voluntary
sale or through a mandatory sale arranged by the Company (on the Grantee’s
behalf pursuant to this authorization); or

(d)withholding in shares of Stock to be issued upon vesting and settlement of
the Restricted Stock Units a number of shares of Stock with an aggregate Fair
Market Value that would satisfy the minimum withholding amount due.





--------------------------------------------------------------------------------

 

Section 409A of the Code.  This Agreement shall be interpreted in such a manner
that all provisions relating to the Award, including the vesting and settlement
thereof, are exempt from the requirements of Section 409A of the Code as
“short-term deferrals” as described in Section 409A of the Code.

No Obligation to Continue Employment.  Neither the Company nor any Subsidiary is
obligated by or as a result of the Plan or this Agreement to continue the
Grantee in employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.

Integration.  This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.

Data Privacy Consent.  In order to administer the Plan and this Agreement and to
implement or structure future equity grants, the Company, its subsidiaries and
affiliates and certain agents thereof (together, the “Relevant Companies”) may
process any and all personal or professional data, including but not limited to
Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”).  By entering into this Agreement, the Grantee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate.  The Grantee shall have access to, and the right
to change, the Relevant Information.  Relevant Information will only be used in
accordance with applicable law.

Counterparts.  This document may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same document.

Notices.  Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee at
the address on file with the



--------------------------------------------------------------------------------

 

Company or, in either case, at such other address as one party may subsequently
furnish to the other party in writing.

XOOM CORPORATION

By:

Title:

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.  Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.

Dated:

Grantee’s Signature

 

Grantee’s name and address:











--------------------------------------------------------------------------------

 

EXHIBIT A

Performance Payout Matrix for Fiscal Year 2015

 

 

 

Revenue (50%)

 

 

 

<$177.3M

$177.3M

$192.5M

$216.7M

 

 

% of Target

< 92%

92%

100%

113%

Adjusted EBITDA (50%)

$31.2M

139%

85%

113%

135%

170%

$22.5M

100%

50%

78%

100%

135%

$16.8M

75%

28%

55%

78%

113%

<$16.8M

< 75%

0%

28%

50%

85%

Percentages between thresholds will be based on straight-line (linear)
interpolation.

Equal weighting (50%) is assigned to Revenue and Adjusted EBITDA thresholds and
each performance metric is measured independently (i.e., below threshold in one
performance metric does not impact payout tied to other metric). Accordingly,
the total number of Restricted Stock Units to be credited shall equal (50% x
Revenue percentage) + (50% x Adjusted EBITDA percentage).

“Adjusted EBITDA” shall mean the non-GAAP financial metric referred to as
adjusted EBITDA as disclosed in the Company’s public filings for such fiscal
period.  In the event that subsequent to the date of the Agreement, the Company,
any Subsidiary or any successor entity acquires or is acquired by any other
company or business unit, the financial results of such acquired or acquiring
company or business unit shall not be included in the definition of Adjusted
EBITDA.  

“Revenue” shall mean non-U.S. GAAP revenue as reported in the Company’s public
filings.

 

 



--------------------------------------------------------------------------------